IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


JOHN HAYWARD,

              Appellant,

 v.                                                       Case No. 5D15-2609

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed June 24, 2016

3.850 Appeal from the Circuit Court
for Orange County,
Keith A. Carsten, Judge.

William R. Ponall, of Ponall Law, Maitland,
for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Lori N. Hagan, Assistant
Attorney General, Daytona Beach, for
Appellee.


PER CURIAM.

       John Hayward appeals the summary denial of his motion for postconviction relief

filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm as to Grounds One,

Two, Three, Five, and the supplemental claim. However, because the record does not

conclusively refute Hayward’s claim that counsel was ineffective for failing to object to the

admission of collateral crimes evidence, we reverse the summary denial of Ground Four
and remand for attachment of portions of the record conclusively refuting that claim or for

an evidentiary hearing. See Freeman v. State, 761 So. 2d 1055, 1061 (Fla. 2000) ("[A]

defendant is entitled to an evidentiary hearing on a postconviction relief motion unless (1)

the motion, files, and records in the case conclusively show that the prisoner is entitled to

no relief, or (2) the motion or a particular claim is legally insufficient." (citing Maharaj v.

State, 684 So. 2d 726 (Fla. 1996))).

       AFFIRMED in part, REVERSED in part, and REMANDED.

ORFINGER, BERGER and LAMBERT, JJ., concur.




                                              2